 386DECISIONSOF NATIONAL LABOR RELATIONS BOARDcourse-of their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials or commodities, or toperform any services for their employer, where an object thereof is to force orrequire Selby-Battersby & Company, or any other employer, to cease doingbusiness with open-shop general contractors.WE WILL NOT induce- or encourage employees of Selby-Battersby & Com-pany, or any other employer, to cease working or performing services for theiremployer, for the purpose of requiring open-shop general contractors to engagein discriminatory employment of members of building crafts unions.WE WILL NOT attempt to cause open-shop general contractors to discriminatein regard to terms or conditions of employment, except in the manner permittedby Section 8 (a) (3) of the National Labor Relations Act.WE WILL NOT restrain or coerce employees of Selby-Battersby & Company,in the exercise of the rights guaranteed in Section 7 of the National LaborRelations Act, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the National Labor Relations Act.Signed copies of this notice have been mailed to the National Labor RelationsBoard Regional Director for the Fifth Region (Baltimore, Maryland) for post-ing by Selby-Battersby & Company, that company willing, in all locations wherenotices to employees of Selby-Battersby & Company are customarily posted.BALTIMORE BUILDING AND CONSTRUCTIONTRADES COUNCIL,Labor Organization.Dated----------------By--------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any othermaterial.Indegro,Inc., t/a Eddie's Super Markets, PetitionerandRetailClerks International Union,Retail Clerks Union,Local #692,AFL-CIO'and Amalgamated Meatcutters&Butcher Work-men of N. A., Local#162, AFL-CIO .2Cases Nos. 5-RM-333and 5 RM-333. February 19,1957DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert W. Knadler, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Petitioner, Indegro, Inc., is an association representing 17independently owned grocery stores which use the trade name ofEddie's Super Markets and are located in and around Baltimore,Maryland 3Purchases on behalf of the member stores in 1955 totaled$13,345,000, of which goods amounting to about $10,000,000 originatedoutside the State.The record also contains separate commerce data1 The name of this Union, herein called the Clerks, appears as amended at the hearing.' Herein called the Meatc, tters.3Indegro, Inc., in March 1956, became the successor organization of Eddie's SuperMarkets, Inc.117 NLRB No. 54. EDDIE'S SUPER MARKETS387concerning four stores in the association.The store at 7900 DundalkAvenue, which is owned and operated by Irving Edlow and LeonardKabik, purchased in 1955 more than $3,000,000 worth of goods origi-nating outside- the State.Two other stores located at 1000 and 20Dundalk Avenue are owned and operated by two corporations theprincipal stockholder of which is Irvin Levy who also controls andoperates a store at 4516 Erdman Avenue 4During 1955, out-of-Statepurchases for this group of stores were in excess of $2,000,000.As the annual purchases by the 3 stores controlled by Irvin Levyand the 7900 Dundalk Avenue store were respectively in excess of$2,000,000, we find, regardless of whether the inflow was direct orindirect, that the Irvin Levy stores as well as the 7900 Dundalk Avenuestore meetthe Board's standards and are engaged in commerce withinthe meaning of the Act, and that it would effectuate the policies of theAct to assert jurisdiction.'2.The labor organizations involved claim to represent employeesof certain employer-members of the Petitioner.3.The- Petitionerassertsthat current picketing, which is confinedto the three Dundalk Avenue stores, is inconsistent with the Unions'disclaimersof interest, and therefore seeks a determination of bargain-ing representative,-, for employees in the meat departments and thegrocery, produce, and dairy departments on a multistore basis. In theevent the Board decides such associationwide units are inappropriate,the Petitioner desires the board to direct separate elections for theindividual stores.The Clerks and the Meatcutters contend that themultistore units requested by the Petitioner should bedismissed onthe ground that they are inappropriate.However, both the Meatcut-ters,which concedes in its brief that the picketing is equivalent to ademand for recognition upon the individual owners of the picketedpremises,and the Clerks, which insists that the picketing is solelyfor organizational purposes, stated at the hearing that if the Boarddoes order elections, they should be for the individualstores.The record shows that the Meatcutters attempted withoutsuccess in1952 and 1954 to convinceassociationrepresentatives, who then favorednegotiations for the individual stores, that the association should agreeto a multistore contract.The Unionsassertthat thereafter they aban-doned their earlier broad unit position and carriedon their organiza-tional effortson an individualstore basis.Thus, the Unions'repre-sentatives testified thatat a meetingheld in May 1956, withSolomonLiss, attorney for 2 stores owned by Theodore Edlow who had with-drawn from the association, the Unionswerechiefly concerned withdiscussing at that time the organization of those 2stores alone.4 In view of this common operation and control, we find that these three stores, hereincalledthe Irvin Levy stores, constitute a single Employer.J.R. Knott and Hugh H. Hogue,d/b/aHogue andKnottSupermarkets,110 NLRB543, 544 388DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, Liss, who also represented the association, testified thattheUnions made demands for recognition for all the associationstores as a group. In June 1956, the Unions' representatives calledupon Jack Bloom and I. M. Bloom, owners of an association store lo-cated at 923 Patapsco Avenue, to demand recognition for the employeestherein.Thereafter, at the invitation of Earle K. Shawe, counsel forthe Blooms, the Unions' representatives met with Shawe.WhenShawe. asked if the Unions desired recognition for the entire groupof stores in the association, the Unions' representatives replied thatthey were concerned only with the Blooms' store.Early in July1956, the Blooms granted recognition for their store and signed agree-ments to that effect with the Unions.6The Petitioner filed its petitions for multistore units on July 20,1956.The Unions commenced to picket the three Dundalk Avenuestores; those at 7900 and 1000 Dundalk Avenue on July 26, 1956, andthe one at 20 Dundalk Avenue on August 29,1956, soon after that newstore was opened.The pickets displayed signs reading: "AFL-CIOPICKET The employees of this store are not members of MEATCUTTERS UNION #162 RETAIL CLERKS UNION #693." TheUnions were still conducting their picketing of the three stores as ofthe close of the hearing on September 24, 1956.On July 26 and July 29, 1956, respectively, the Clerks and theMeatcutters formally notified the Board that they did not claim torepresent the employees in the associationwide units sought by thePetitioner.Although, as above noted, there is conflicting testimonyas to whether or not the Unions as recently as the meeting of May1956,made demands for recognition for multistore units, we neednot resolve this issue as the Unions' subsequent disclaimers filed withthe Board and their conduct thereafter were consistent with theirunequivocal denial that they claimed to represent the employees ofall 17 stores on an associationwide basis.However, after the filing of these disclaimers in late July 1956,representatives of the Unions on two occasions advised Irving Edlow,one of the owners of the 7900 Dundalk Avenue store, that the picketswould be withdrawn therefrom if he negotiated a contract with theUnions.Similarly, representatives of the Clerks indicated toIrvin Levy, who operated the other two picketed stores, that they"would like to sit down and talk to . . . [Levy] about negotiations."As late as September 4, 1956, an officer of the Clerks sent a letter to theTeamsters Joint Council #62 asking for assistance for both theClerks and the Meatcutters in bringing the store at 20 Dundalk Avenue"under Union contract." 4On the basis of the foregoing evidence, we9On July 17, 1956, the Blooms were expelled from the association for negotiatingseparately with the Unions in violation of Indegro's policy.9While the letter gives the store's address as 2000 Dundalk Avenue, it appears fromthe record that the store referred to is the one at 20 Dundalk Avenue. EDDIE'S SUPERMARKETS389find that the current picketing of the three Dundalk Avenue stores isnot, solely for the purpose of organizing the employees therein, but istantamount to a present demand for recognition of the Unions as themajority representatives of the employees in the Irvin Levy stores andthe 7900 Dundalk Avenue store.' It is therefore clear that the Unionsclaim to represent only those 4 stores and do not request recognitionfor the remaining 13 stores in the association. In the absence of claimsby the Unions to represent the employees in the associationwide unitsrequested by the Petitioner, we find that questions concerning represen-tation do not exist for the aforesaid multistore units.'We ordinarilywould dismiss the petitions herein without prejudice to the right ofthe owners of the picketed stores to file petitions for their stores.However, as already noted, the Petitioner has indicated that if theBoard decides against holding elections for the multistore units, itdesires that elections be directed for individual stores.Accordingly,in view of the Unions' demands for recognition for the employees inthe Irvin Levy stores and the 7900 Dundalk Avenue store, we find thatquestions affecting commerce exist concerning the representation ofthe employees of Irvin Levy as well as Irving Edlow and LeonardKabik within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of theAct.loOur dissenting colleague argues that the individual store ownerstogether constitute a single employer because through the corporation,Indegro, of which each is a shareholder, they have centralized theirpurchasing, merchandising, and advertising, a technique widely usedby independent groceries to compete with national chain stores.Fromthis, despite the absence of a collective-bargaining history, the dissentconcludes that only a single overall unit is appropriate.The recordis clear, however, that the formation of Indegro by these independentgrocers did not constitute a merger of their respective businesses.No right or title in the respective stores is vested in Indegro.Amember can at any time surrender his franchise right to the use ofthe name "Eddie's Super Markets" and withdraw from Indegro.Sim-ilarly, expulsion from membership is the extreme penalty for a viola-tion of Indegro's bylaws.Participation as a member of Indegro isa matter which each individual store owner determines on the basisof his own self interest.The distinction between the instant casesand those cited by the dissent is that here the store owners controlIndegro rather than Indegro the stores."This is typical of associa-tions formed by employers for their mutual aid and advancement.88eeAndrew Brown Company,115 NLRB 886;Francis Plating Co,109 NLRB 35.9 SeeBusch& Sons, hte,98 NLRB 809; WmWolf Bakery,97 NLRB 122;Coeurd'Alene Grocers Association,88 NLRB 4410As stated in paragraph1 supra,these stores meet the Board's jurisdictional standards.11The Stineway Drug Company,Inc,102 NLRB 1630;andThe Taubman Corporation,77 NLRB 846,on which the dissent relies,are clearly distinguishable from the instantcases.Although the stores inStsnewaywere technically under the individual ownership 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as there is a complete absence of a history of collec-tive bargaining on an associationwide basis and the Indegro storesare independently owned and operated, we have found, in accordancewith settled doctrine," that the separately owned store at 7900 Dun-dalk Avenue and the group of three Irvin Levy stores constituteappropriate units.Under these circumstances, the Unions may prop-erly disclaim interest in associationwide units and their disclaimersare not invalidated by engaging in conduct that demonstrates aninterest in representing employees in the 4 stores which constitute 2separate appropriate units.As we have already pointed out, it isclear from the evidence that at no time since the filing of the dis-claimers by the Unions did they seek to represent any employees otherthan those in the Irvin Levy stores and the 7900 Dundalk Avenue store.4.The parties stipulated at the hearing to departmental units inthe event the Board directed elections herein.Accordingly, we Andappropriate the following units:Case No. 5-RM-332(A) All full-time and regular part-time grocery, produce, and dairydepartment employees of the Irvin Levy stores located at 1000 Dun-dalk Avenue, 20 Dundalk Avenue, and 4516 Erdman Avenue, Balti-more, Maryland, excluding office clerical employees, guards, watchmen,warehousemen, all other employees, and supervisors as defined in theAct.(B) All full-time and regular part-time grocery, produce, and dairydepartment employees of Irving Edlow and Leonard Kabik at their7900 Dundalk Avenue store, Baltimore, Maryland, excluding officeclerical employees, guards, watchmen, warehousemen, all other em-ployees, and supervisors as defined in the Act.Case No. 5-RM-333(C) All full-time and regular part-time meat department em-ployees of the Irvin Levystoreslocated at 1000 Dundalk Avenue, 20Dundalk Avenue, and 4516 Erdman Avenue, Baltimore, Maryland,excluding office clerical employees, guards, watchmen, warehousemen,all other employees, and supervisors as defined in the Act.(D) All full-time and regular part-time meat department employ-ees of IrvingEdlow and Leonard Kabik at their 7900 Dundalk Avenueof their former managers,the Stineway Company, which gave them financial assistanceand took back chattel mortgages,exercised minute control over these stores to the pointof requiring the owners themselves to work a designated number of hours per week.As for theTaubmandecision,the stores in that case, unlike the Indegro stores, operatedunder substantially common ownership and family control.12 SeeMiron Building Products Co., Inc., Miron Rapid Mix Concrete Corp.,116 NLRB1406;Seattle Wholesale FloristsAssociation,92 NLRB 1186, 1188. EDDIE'S SUPER MARKETS391store,Baltimore,Maryland, excluding, office clerical employees,guards, watchmen, warehousemen, all other employees, and super-visors as defined in the Act.[Text of Direction of Elections omitted from publication.]MEMBER BEAN,dissenting:I dissent from the majority holding in its refusal to direct an elec-tion in the multistore unit alleged to be appropriateby theEmployer.Indegro, Inc., a Maryland corporation owned solely by its 17 stock-holder members,is engagedin theoperation of 17 retail food marketswithin the metropolitan Baltimore area under the trade name"Eddie'sSuper Markets."Apartfrom their common ownership and control,the stockholders of Indegro,Inc., have established uniform manage-ment,operational personnel,and labor relations policies for all stores.Management is vested in a board of directorswhich,in turn, exercisesdirect supervision over the storesthrougha general manager and hissubordinate buyers or department heads.Thus, all purchasing, mer-chandising,and advertising is centralized.All stores utilize the samestyle or trade name and distribute uniform trading stamps to theircustomers.All records pertaining to sales, income,meat and groceryconsignments,etc., are centralized.The overall management likewisemaintains proper standards of cleanliness and display of merchandiseand, if the necessity arises,transfers merchandise from one store toanother.All personnel and labor relations policies are unified and admin-istered on a centralized basis through the stockholders labor relationscommittee which,pursuant to the bylaws of Indegro, Inc., functionsas the bargaining agency for all stores.This committee,subject tothe approval of the board of directors, has the authority to establishminimum standards relating to wages,hours,and working conditionsof employees which is binding upon all stockholders-store operators.Working conditions,job classifications,and employee benefits areuniform throughout.Employees frequently are transferred fromone store to another retaining their seniority on an employerwidebasis.Recruitment of all new employees except grocery clerks ishandled on an overall basis.Department heads or central buyers havethe authority to transfer or discharge store employees within theirrespective departments.The latter,in connection with their super-visory duties,regularly visit each store.The foregoing clearly demon-strates that the operations of Indegro,Inc., are conducted as a highlyintegrated enterprise quite similar to those of the customary retailchain stores that operate in most large cities, concerning which theBoard has found that employees of all the stores within a distinct 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeographical area, as here,- may constitute an appropriate unit." Itis therefore evident that Indegro, Inc., and its component stockholdermembers constitute a single employer for the purposes of Section 2(2) and 9 (b) of the Act.l' It is thus apparent that, as we are nothere dealing with a multiemployer "association" but rather with asingle employer, the absence of bargaining history on the employer-wide basis is immaterial. Such a unit is presumptively appropriate.15Moreover, in these cases the employerwide unit meets the Board'srequirement for retail store units mentioned above as all the storesare located within a single, distinct geographical area.Contrary to the opinion of my colleagues in the majority, I believethat the Unions have demanded and are continuing to demand recogni-tion in the multistore or employerwide units.The record shows thatthe Unions requested recognition on an employerwide basis at the May1956 meeting with Employer's counsel.16The disclaimer filed by theUnions 6 and 9 days, respectively, after the filing of the petitions wererendered ineffectual by the picketing which commenced on the samedate as the first disclaimer.The subsequent attendant conduct demon-strates clearly that the picketing was for recognition and not fororganizational purposes.Notwithstanding the fact that the picketscarried signs indicating that the picketing was for the purpose oforganizing the employees, the pickets patrolled both the customer aswell as the delivery entrances of several of the stores picketed. Sup-pliers were thus stopped from making deliveries to the Employer inan apparent attempt to exert direct economic pressure upon the Em-ployer for recognition.After the picketing had succeeded in prevent-ing most deliveries by suppliers, the pickets in several instances con-fined their efforts to stopping the few deliveries by unionized driversby making photographs of the trucks involved and their license num-bers or by making written notations of the latter apparently for thepurpose of turning the same over to the Teamsters, the union repre-senting such drivers. In this connection, prior to the picketing, theUnions wrote the local Teamsters Joint Council requesting its assist-ance in bringing the stores under union contract.After the filing ofthe petitions and the disclaimers, the Retail Clerks, 1 of the 2 Unionsinvolved, in a leaflet stated that it was that Union's intention that"Eddie's stores" was next in the "line of our advance." Prior to the de-mand for recognition, the Federationist, a union newspaper, on April13, 1956, in a news item stated that organizational campaigns were13 Jackson Jitney Jungle Stores,Inc,115 NLRB 374 and cases cited thereinSee alsoFoodFair Stores, Inc,114 NLRB 521.14Stineway Drug Co.,Inc,102 NLRB 1630;The Taubman Corporation,77 NLRB 846.13Western Electric Company,Inc,98 NLRB 1018, 1032.Cf.Hazel-Atlas Glass Co.,110 NLRB 40,42-43.1e Although the testimony on this point is conflicting,I rely upon testimony of counselfor the Meatcutters,one of the unions involved,which corroborates the testimony ofcounsel for the Employer that recognition was requested on an employerwide basis JOLLYKIDS TOGS393planned for the immediate future for several retail food chains includ-ing "Eddie's Markets." It is significant that the Meatcutters, the otherUnion involved, in 1954 demanded recognition of Indegro, Inc.'s,predecessor on a multistore basis, although the picketing later insti-tuted was conducted on the basis of several individual stores.Asshown in the majority opinion, the Unions, after the instant picketinghad started and the filing of their disclaimers, advised representativesof the Employer at the several picketed stores, that either the com-mencement of negotiations or the execution of a contract would resultin the cessation of picketing.In view of all the foregoing and upon the record as a whole, it isevident that the current picketing is not solely for the purpose oforganizing the employees nor for the purpose of recognition on themore limited unit basis as found by the majority but is tantamount toa present demand for recognition of both Unions by the Employer onthe basis of employerwide units, without regard to their majoritystatus."In this respect, it is immaterial that the picketing as of thetime of the hearing had not been extended to all 17 stores of the Em-ployer.Accordingly, I would direct that elections be held in theemployerwide, multistore units sought herein.MEMBER RODGERStook no part part in the consideration of theabove Decision and Direction of Elections.17Andrew Brown Company,115 NLRB 886;V. & D. Machine EmbroideryCo, 107NLRB 1567;Curtis Brothers,Inc,114 NLRB 116; andSwee-T-Shzrts, Inc,111 NLRB377.Meyer Hammerman and Sol Hammerman,Partners d/b/a JollyKids TogsandInternational Ladies' Garment Workers'Union,AFL-CIO,Petitioner.Case No. 7-RC-3261.February 19, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'1 The bearing officer,over the objection of the Employer,permitted the Petitioner toamend its petition by which it originally sought a unit of production and maintenance em-ployees at the Employer's Belding,Michigan,plant.The effect of the amendment was toinclude in such unit the production and maintenance employees at the Employer's plantsin Kalamazoo,and South Haven, Michigan,thereby conforming to the position taken bythe Employer,to the effect that only a unit of production and maintenance employees atall three plants was appropriate.As it is clear that the Employer was not prejudiced bythe amendment,and as we are administratively satisfied that the Petitioner's showing ofinterest in the enlarged unit is proper and adequate,we find that the Employer's conten-tions are without merit.SeeCarbide&Carbon Chemicals Corporation,88 NLRB 437,footnote 8;Cohn Goldwater Manufacturing Company,103 NLRB 399,footnote 7;CentralSoya Company, Inc.,115 NLRB 1525. See alsoMelrose Hosiery Mills,Inc.,115 NLRB250.Accordingly,we deny the Employer's motion to dismiss the petition herein.117 NLRB No. 56.